Citation Nr: 0507170	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  95-04 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a fracture 
dislocation of the right elbow with right ulnar nerve palsy.

2.  Entitlement to service connection for right paraspinal 
muscle strain.

3.  Entitlement to service connection for a disability 
manifested by joint pain, claimed as an undiagnosed illness 
resulting from service in the Persian Gulf War.

4.  Entitlement to service connection for a disability 
manifested by fatigue and sleep problems, claimed as an 
undiagnosed illness resulting from service in the Persian 
Gulf War.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to August 
1992.  He served in the Southwest Asia theater of operations 
during the Persian Gulf War.

These matters come to the Board of Veterans' Appeals (Board) 
from a February 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
a fracture dislocation of the right elbow, a sinus disorder, 
the residuals of a neck injury, the residuals of a back 
injury, and the residuals of a left hip injury.  The RO also 
granted service connection for the residuals of a nasal 
fracture with a deviated nasal septum and chronic headaches, 
evaluated as 10 percent disabling.  The veteran perfected an 
appeal of the denials of service connection and the rating 
assigned for the deviated nasal septum with chronic 
headaches.

In a January 1996 rating decision the RO denied entitlement 
to service connection for headaches, a skin rash, memory 
loss, joint pain, fatigue, and breathing problems, all 
claimed as manifestations of an undiagnosed illness resulting 
from service in the Persian Gulf War.  The RO also denied 
entitlement to a total disability rating based on individual 
unemployability.  In addition, in an October 1997 rating 
decision the RO denied service connection for decreased 
concentration, claimed as a manifestation of an undiagnosed 
illness resulting from service in the Persian Gulf War.  The 
veteran also perfected appeals of the January 1996 and 
October 1997 rating decisions.

In a December 1997 rating decision the RO denied service 
connection for left submandibular/facial lymphadenopathy, and 
the veteran submitted a notice of disagreement with that 
decision in February 1998.  The RO issued a statement of the 
case on that issue in April 1998, but the veteran failed to 
submit a substantive appeal following issuance of the 
statement of the case.  The Board finds, therefore, that the 
issue of entitlement to service connection for left 
submandibular/facial lymphadenopathy is not within its 
jurisdiction.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 
5 Vet. App. 554 (1993) (although a notice of disagreement is 
timely filed, the appeal is not perfected unless the veteran 
files a timely substantive appeal); 38 C.F.R. § 20.200 
(2004).

In March 2000 the RO granted service connection for chronic 
sinusitis and the residuals of a neck injury.  In addition, 
in a statement received in May 2004 the veteran expressly 
withdrew his appeal on the denials of service connection for 
the residuals of a left hip injury, headaches as an 
undiagnosed illness, a skin rash, memory loss, breathing 
problems, and decreased concentration; the rating assigned 
for the deviated nasal septum with chronic headaches; and a 
total rating based on unemployability.  The Board finds, 
therefore, that the only issues remaining on appeal are those 
found on the title page.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

Fracture Dislocation of the Right Elbow

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2004).

A pre-existing disease or injury will be found to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).   Evidence of the veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder has not been aggravated by 
service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

The medical evidence establishes that the veteran incurred a 
fracture dislocation of the right elbow with right ulnar 
nerve palsy in March 1985, prior to his entrance into 
service.  He underwent surgical reduction of the dislocation 
and internal fixation of the displaced fracture of the medial 
epicondyle.  Following the surgery his orthopedic surgeon 
noted that the numbness in the ulnar nerve distribution was 
improving.  When examined in June 1985 he had full range of 
motion in the elbow, with no neurovascular deficit, and he 
was released from medical care to resume full activities.  

The residuals of the fracture were noted when the veteran was 
examined on entering service in October 1988, and an 
orthopedic evaluation resulted in the conclusion that the 
fracture was healed.  The veteran was then accepted into 
service.

In April 1990, while in service, the veteran complained of 
pain in the right elbow of three weeks in duration.  He also 
reported having bumped the elbow on a rock while in training.  
Examination revealed tenderness on the lateral epicondyle, 
with intact range of motion, strength, and neurovascularity.  
An X-ray study was negative for any acute findings.  His 
complaints were then assessed as epicondylitis, and treated 
with an elbow splint, pain medication, and limited duty.  His 
symptoms failed to significantly improve after a week of 
treatment, and he was referred for an orthopedic evaluation.  
The assessment of the orthopedist in April 1990 is not shown 
in the records.  

The veteran was again seen in July 1990 due to pain in the 
right elbow with lifting, and was referred for a medical 
evaluation.  Examination by the physician in August 1990 
revealed full range of motion and no edema, with point 
tenderness over the triceps insertion and impaired sensation.  
The veteran was then referred to physical therapy, and 
underwent three days of physical therapy.  His symptoms 
failed to resolve, and the physical therapist referred him 
back to the orthopedist with an assessment of right elbow 
pain, etiology unknown versus secondary gain.  The veteran 
failed to appear for his appointment with the orthopedist.  
The service medical records do not show any further treatment 
for the right elbow complaints, although the veteran was 
treated for injuries to the right wrist and hand.  When 
separated from service in July 1992 he complained of 
stiffness in the right elbow, but examination revealed no 
abnormality other than the pre-existing surgical scar.

During December 1993 VA examinations the veteran complained 
of numbness, tingling, and a pin sensation in the right hand 
and arm, which he attributed to the elbow injury.  He stated 
that the right elbow did not impair his activities, and he 
was able to do construction work.  The joint examination 
revealed decreased sensation in the right little and ring 
fingers, full range of motion in the elbow, and good grip 
strength in the right hand.  X-rays showed no abnormality in 
the right elbow.  The neurology examination resulted in the 
conclusion that there was no sensory deficit in the right 
upper extremity.  

A VA examination in May 1997 did not reveal any abnormalities 
in the right elbow.  According to his VA treatment records, 
electromyography (EMG) and nerve conduction studies (NCS) in 
February 1999 revealed a median nerve deficit in the left 
upper extremity, but not the right.  Examination of the right 
elbow in April 1999 showed full range of motion, normal 
strength, no loss of sensation, and tenderness on the medial 
elbow, with a complaint of radiation of the pain with 
palpation of the right ulnar nerve.  The examiner in April 
1999 provided the opinion that the level of pain the veteran 
complained of was not likely to exist so long after the 
injury.

The veteran presented a May 2004 medical opinion from his 
treating VA physician in which she concluded that the pre-
existing injury to the right elbow had been exacerbated by 
injuries during service.  She did not, however, provide any 
clinical findings or rationale for her opinion, nor was the 
opinion based on review of the medical records, including the 
pre-service private treatment records and the service medical 
records.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
(a medical opinion that is based on the veteran's recitation 
of medical history and unsupported by clinical findings is 
not probative).  As shown above, an exacerbation of symptoms 
during service, without evidence of an increase in the 
underlying disability, does not constitute aggravation of a 
pre-existing disorder.  Davis, 276 F.3d at 1345.  For these 
reasons the May 2004 opinion is not probative of whether the 
pre-existing right elbow disability was aggravated during 
service.

In accordance with 38 U.S.C.A. § 5103A, VA has a duty to 
assist the veteran in developing the evidence in support of 
his claim.  That duty includes obtaining a medical opinion, 
if such an opinion is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c) (2004).  Although the RO has 
provided the veteran numerous medical examinations, none of 
the examiners were asked to provide an opinion on whether 
there was an increase in the severity of the underlying 
pathology in the right elbow during service.  The Board 
finds, therefore, that remand of this issue is required.

Right Paraspinal Muscle Strain (claimed as a low back 
disability)

The service medical records show that in October 1989 the 
veteran incurred a neck injury while playing push ball.  At 
the time of the injury he complained of pain in the neck and 
generalized numbness and weakness, as well as pain in the low 
back.  Examination revealed tenderness in the lumbar 
paraspinous muscles (in addition to cervical spine findings 
not relevant to the issue on appeal).  He was hospitalized 
for three days with a diagnosis of paraspinous muscle strain.  
Although the location of the muscle strain is not stated in 
the treatment summary, the treatment records refer to the 
cervical spine.

The veteran was involved in a motor vehicle accident on 
September 2, 1991, following which he complained of low back 
pain.  When treated for injuries resulting from the accident 
on September 12, 1991, he again complained of back pain, and 
examination showed tenderness in the L3-L4 area on the right.  
His complaints were then assessed to rule out a spinal 
fracture.  An X-ray study, however, revealed no 
abnormalities.  He registered no complaints pertaining to the 
back when examined on separation from service in July 1992, 
and examination revealed no abnormalities.

During a December 1993 VA medical examination the veteran 
reported constant pain in the right paraspinal area of the 
low back.  Examination showed mild pain to palpation, with no 
pain on straight leg raising or any other abnormalities.  The 
medical examiner did not diagnosis any low back disorder, and 
deferred to the orthopedic examiner.  The report of the 
orthopedic examination does not document any complaints or 
clinical findings pertaining to the low back.

The records of post-service treatment and examination reports 
do not again reflect any complaints or clinical findings 
regarding the low back until April 1999.  During a VA 
examination at that time the veteran complained of chronic 
low back pain with prolonged sitting or standing.  
Examination revealed no abnormalities pertaining to the low 
back, and an X-ray study was negative.

The veteran complained of low back pain in March 2001, but 
the back was not examined and no diagnosis was shown.  A 
magnetic resonance image (MRI) of the lumbar spine in May 
2001 disclosed levoscoliosis and a minimal annular bulge at 
L4-L5, with no disc herniation or any other abnormalities.

In her May 2004 medical opinion the veteran's treating 
physician referenced a computerized tomography (CT) scan as 
showing degenerative joint disease and disc protrusions when 
describing the veteran's low back pain.  That CT scan is not 
of record.  The physician provided the opinion that the 
chronic low back pain was due to military service.  As shown 
above, however, that opinion is not probative of a nexus to 
service.  See Godfrey, 8 Vet. App. at 121.  Remand of this 
issue is, therefore, required in order to obtain a medical 
opinion on whether the currently diagnosed low back disorder 
is related to the symptoms treated during service.



Joint Pain, Sleep Problems, and Fatigue (Persian Gulf War 
undiagnosed illnesses)

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 
10 percent or more prior to December 31, 2006.  Compensation 
is payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome.

"Objective indications of a qualifying chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  "Chronic" is defined as a disability 
existing for six months or more, or a disability that 
exhibits intermittent episodes of improvement and worsening 
over a six-month period.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2004).

In addition to the specific joint pain in the neck, right 
elbow, and low back, for which clinical diagnoses have been 
established, the veteran has complained of intermittent, 
migratory joint pain that he characterizes as an undiagnosed 
illness resulting from his service in the Persian Gulf War.  
He claims that the migratory joint pain is due to exposure to 
toxic chemicals and biological warfare agents while he was in 
Southwest Asia.  As documented in his VA treatment records, 
he has undergone numerous examinations and extensive 
diagnostic testing for Gulf War Syndrome, none of which have 
revealed any objective indicators of any disability in the 
joints other than the neck, right elbow, and low back.  

The veteran obtained an evaluation from a private 
rheumatologist in May 1997 in order to document his Gulf War 
Syndrome.  The rheumatologist found that the examination of 
the joints was entirely normal and that the veteran's 
complaint of polyarthralgia was of questionable etiology.  A 
VA orthopedic examination in May 1997 also resulted in the 
conclusion that there were no clinical findings to support 
any type of orthopedic impairment.

The VA treatment records disclose, however, that since at 
least August 2000 the veteran has received intermittent 
treatment for multiple joint arthralgia.  In her May 2004 
medical report the veteran's treating VA physician found that 
the pain he complained of in multiple joints constituted an 
undiagnosed illness related to his military service.  She did 
not, however, provide any clinical findings or other 
objective indicators of disability affecting the joints to 
support that conclusion.  In light of the diagnosis of an 
undiagnosed illness that is subsequent to the multiple 
negative examinations now documented in the records, the 
Board finds that an additional examination is warranted.

The veteran also claims to suffer from a medical disorder 
manifested by sleep problems and fatigue, which he also 
claims to be an undiagnosed illness caused by exposure to 
toxic chemicals and biological warfare agents in Southwest 
Asia.  His VA treatment records document multiple complaints 
of chronic fatigue, with reports of having to sleep 12-16 
hours a day.  The records also indicate, however, that he has 
had difficulty sleeping, and in March 2002 was evaluated for 
insomnia.

He has undergone numerous evaluations for his complaints, 
including multiple Persian Gulf War examinations and an in-
patient evaluation at the Washington, DC, VA medical center 
(MC).  None of those evaluations have resulted in any 
objective indicators of disability manifested by fatigue or 
sleep problems, or any clear reason for his fatigue.  The 
fatigue has been variously described as a manifestation of 
his chronic headache disorder or sarcoid, or as secondary to 
medication.  Examiners in April 1994, July 1994, and February 
1995 noted that he appeared to be depressed, and found that 
his symptoms could be due to depression.  A neurologist in 
November 1994 also found that his complaints could be due to 
depression, but psychiatric examinations in February 1997, 
October 1998, and August 1999 did 
not result in any relevant psychiatric diagnosis.  
Nevertheless, the examiner 
entered a diagnosis of a depressive disorder not otherwise 
specified following neuropsychological testing in January 
2000.  

The veteran submitted a biochemical analysis report showing 
that he had high 
levels of calcium and zinc, low levels of potassium and iron, 
and a high calcium-magnesium ratio, all of which could cause 
fatigue.  A VA medical examination in April 1999 resulted in 
a diagnosis of chronic fatigue syndrome, most likely related 
to an undiagnosed illness from the Persian Gulf War.  That 
assessment, however, was based on the veteran's reported 
symptoms, without review of his claims file and the extensive 
evaluations that he has undergone, none of which resulted in 
a diagnosis of chronic fatigue syndrome or an assessment of 
fatigue resulting from his service in the Persian Gulf War.

The veteran's VA physician, in her May 2004 report, provided 
the opinion that the veteran suffered from chronic fatigue 
syndrome that had its onset while he was in service.  In this 
regard the Board finds that his service medical records are 
silent for any complaints or clinical findings pertaining to 
fatigue.  The physician also found that the chronic fatigue, 
as well as all the veteran's other physical complaints, were 
related to his active military service.  As shown above, 
however, that medical opinion is not probative of a nexus to 
service.  The Board finds, therefore, that additional 
development of this issue is warranted.

Accordingly, the case is remanded for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any of the 
disabilities now on appeal since May 
2002.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.  

2.  The RO should provide the veteran a 
VA orthopedic examination to resolve the 
following questions.  The claims file and 
a copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies, 
including X-ray studies, that are deemed 
necessary for an accurate assessment.

Based on review of the medical evidence 
of record and sound medical principles, 
the examiner should provide opinions on 
the following:

A.  Whether the residuals of a fracture 
dislocation of the right elbow, with 
right ulnar nerve palsy, at least as 
likely as not (a probability of 
50 percent or greater) underwent an 
increase in severity during service, or 
whether the complaints documented during 
service represent no more than an 
exacerbation of symptoms.  If there was 
an increase in the severity of the 
underlying disability, the examiner 
should provide an opinion on whether that 
increase was due to the natural progress 
of the disorder.

B.  Whether the low back pain due to 
levoscoliosis and a minimal annular bulge 
at L4-L5 and/or degenerative joint 
disease is at least as likely as not (a 
probability of 50 percent or greater) 
etiologically related to the complaints 
of low back pain documented during 
service.

C.  Whether the veteran's complaints of 
migratory, intermittent pain in the hips, 
knees, hands, wrists, elbows, and 
shoulders are manifested by any objective 
indicators of chronic disability, 
including clinical signs or other, non-
medical indicators that are capable of 
independent verification.  If so, the 
examiner should describe those objective 
indicators of disability.  If manifested 
by objective indicators, the examiner 
should also provide an opinion on whether 
the joint complaints represent an 
undiagnosed illness resulting from 
service in the Persian Gulf War, or are 
due to some other cause.

The examiner should provide the rationale 
for all opinions given.

3.  The RO should provide the veteran a 
VA medical examination in order to 
resolve the following questions.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.

Based on review of the medical evidence 
of record and sound medical principles, 
the examiner should provide opinions on 
the following:

A.  Whether the veteran's complaints of 
fatigue and sleep problems are manifested 
by any objective indicators of chronic 
disability, including clinical signs or 
other, non-medical indicators that are 
capable of independent verification.  If 
so, the examiner should describe those 
objective indicators of disability.

B.  If the manifestations are objectively 
demonstrated, the examiner should also 
provide an opinion on whether the 
complaints of fatigue and sleep problems 
represent an undiagnosed illness 
resulting from service in the Persian 
Gulf War, or are due to some other cause.

The examiner should provide the rationale 
for all opinions given.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

